PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/160,955
Filing Date: 15 Oct 2018
Appellant(s): Mathuriya et al.



__________________
Dermot G. Miller, Reg. No. 58,309
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2022.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

	Applicant further argues on page 10 ‘the structures shown in Vali, FIGs. 5A-5C preclude the possibility that output lines 520, 522 might be an interface by which memory device 500 is to be coupled to some alleged other device.  Furthermore, at least insofar as Vali explicitly distinguishes them from input/output interface 538, output lines 520, 522 cannot reasonably be interpreted as being any alleged output interface from which memory device 500 outputs data to another device.’
	Examiner respectfully disagrees.   As noted in the final office action of 07/06/2021, an external processor, such as processor 1130,  is an example of ‘another device’.  As can be seen in Vali FIG. 5A, output interfaces 520 and 522 are connected to the controller and per Vali, column 10, lines 1-9, the controller in turn reports status to the processor ‘word line register 532 can transfer the data values from the world line register over the bidirectional interface 538 to .. a memory access device (e.g., processor) coupled to the memory device.’   Since the elements may be indirectly connected, the fact that output interfaces are indirectly connected 


B.	Regarding independent claims 1, 9, and 17, Vali does not teach or suggest the claimed second circuity coupled to a memory array, the second circuity comprising multiple in-memory compute circuits

	Applicant argues on page 11 of their Arguments ‘In independent claim 1, the “memory array,” “first circuitry”, “multiple in-memory compute circuits,” and “switch circuitry” are all distinguished from each other...    neuron models 540, 542 are implemented with the memory array which comprises the strings 502, 504, 506, 508.  More particularly neuron model 540 comprises respective memory cells of strings 502, 504, and neuron models 542 comprises respective memory cells of strings 506, 508... neither of neuron models 540, 542 is a structure which is distinct from, and coupled to the memory array which comprises the strings 502, 504, 506, and 508.
	Examiner respectfully disagrees.   Claim 1 does not explicitly claim four components that are all distinguished from each other, i.e. are separate and distinct from one another.  Claim 1 claims a plurality of components 1) “memory array”, 2) “first circuitry”,  and second circuit(r)y that is composed of 3) “multiple in-memory compute circuits”, and 4) “switch circuitry”. 
itry” and “second circuity”.  Examiner assumes applicant intends to claim and discuss first circuitry and second circuitry.
A reasonable interpretation on the plain language meaning to one of ordinary skill in the art of the term “circuitry” would be elements that make up a circuit as in a computer or some subset of a computer.  Examiner has included a definition of circuitry in the response from the Collins Dictionary for convenience.   The Collins Dictionary defines Circuitry as “a system of electric circuits” or “the scheme or system of an electric circuit, or the elements making up such a circuit, as in a computer”.  
Just as “second circuit(r)y” may contain “switch circuitry” (i.e. the two circuitry components overlap) and thus second circuit(r)y is not separate and distinct from “switch circuitry”, the “first circuitry” and the “second circuit(r)y” may overlap and may not be separate and distinct, and thus the various components Applicant has described as separate and distinct may overlap.
Applicant has not claimed specific limitations to the circuitry or circuits, for example  the listed circuitry physically reside in separate Systems On a Chip (SOC) physical components.  There is nothing in the claim limitation to restrict the circuitry from overlapping, thus creating components that are “all distinguished from each other” as argued by Applicant.  Applicant is arguing a claim limitation not present in the claims.
At most, the claim limitation “switch circuitry coupled between the memory array and the multiple in-memory compute circuits” recites the limitation that the “memory array” is directly or indirectly connected to the switch circuity which is directly or indirectly connected to Vali (column 8, lines 15-18) performs the function of selecting which of the plurality of word lines (such as lines 4101 - 4161 versus lines 4102 - 4162 in Fig. 4 of Vali) are directed to or transferred to sense circuitry 430.   Examiner notes that first in-memory compute circuit, neuron model 544 contains both strings 502 and 504 as well as sense circuit 516, and second in-memory compute circuit, neuron model 546 contains both strings 506 and 508 as well as sense circuit 518, and further notes Applicant’s arguments do not include the sense circuits 516 and 518.    The dotted lines of neuron models 540 and 542 in FIG. 5A clearly shows sense circuits 516 and 518 are included in the respective neuron models 540 and 542. Thus the switch circuit is between the memory strings 502 and 504 and the sense circuitry 430  which processes the appropriate memory string (502 or 504) that is selected by the switch circuit, where sense circuitry 430 is a component of the neuron model.   Thus the switch circuitry is physically between the memory array (502 and 504) and a portion of the multiple in-memory compute circuits, specifically sense circuit 516.
Thus applicants conclusion ‘contrary to the interpretation of Vali which is relied upon in the claim rejection, neither of neuron models 540, 542 is a structure which is distinct from, and coupled to, the memory array which comprises the strings 502, 504, 506, 508’ is not persuasive as (1) the four listed components need not be distinct, and (2) applicant has overlooked the fact that the sense circuitry (544 and 546) is a component of the neuron models.


C.	Regarding independent claims 1, 9, and 17, Van Sickle does not cure a failure of Vali to teach or suggest the claimed memory device to receive an ordered list of instructions which specify a sequence of operations. 

	Applicant argues on page 12 ‘Appellant respectfully submits that, in such a combination, memory device 500 of Vali would correspond to one of the packaged RAM devices which provide volatile storage portion 130 in Van Sickle  - e.g., rather than memory device 500 of Vali corresponding to controller 125 of Van Sickle.’
	Examiner respectfully disagrees.  As noted in paragraph [0014] of Van sickle, the disclosure is directed to updating the firmware for a controller such as controller 125 of FIG. 1 that controls RAM devices 130 to store data for read or write operations of the host 105.   Vali also contains a controller that manages memory cells (such as strings 502, 504, 506, and 508), and the disclosure of Van Sickle that updates controllers would update the controller of Vali.
	Van Sickle [0014] further notes firmware updates are directed to controllers (not the elements they control) to correct errors, or increase the efficiency of these tasks.  

	Applicant further argues on pages 12-13 ‘receive, from a host 105, a firmware image 140... stores to volatile portion 130... transfers firmware image 140 from volatile portion 130 to non-volatile portion 145... Subsequently, controller 125 executes firmware image 140 after it has been validated...  the mere execution of firmware image 125, in and of itself, fails to teach or suggest that firmware image 140 might comprise an ordered list of instructions which 
	Examiner respectfully disagrees.  Claim 1 recites ‘an input interface to receive information.. wherein the information comprises .. an ordered list of instructions which specifies a sequence of operations’.   What steps the sequence of operations performs is not claimed, thus the claim limitation is not directed to “an ordered list of instructions which specifies a memory access operation comprising multiple memory access operations”.  Applicant is directing their argument to a claim limitation not claimed.
	As noted in Van Sickle [0019] ‘the controller executes instructions (e.g. firmware) on the electronic hardware to perform the operations’.  Thus when Van Sickle downloads firmware, temporarily stores the firmware in volatile RAM, copies it from volatile RAM to non-volatile RMA, validates it, and then executes it, it is loading instructions (firmware) that is code for the controller to execute.  These instructions are program instructions (see Van Sickle [0014] ‘once verified, the controller replaces its software with the update and restarts to run the update’, where software program instructions are ordered and represent a sequence of operations to perform by the controller.  Thus Van Sickle discloses ‘wherein the information comprises .. an ordered list of instructions which specifies a sequence of operations’.   As noted in Van Sickle [0020], the firmware update involves transferring a firmware image 140 from the host 105 to the controller 125.   Thus in the solution of Vali in view of Van Sickle, the input interface that receives information from a memory access device (e.g., processor) would receive the firmware Vali (column 7, lines 56-58) designed to transfer and/or receive data and or commands into and out of the controller 530.

	Applicant further argues on page 13 ‘By way of illustration only, it is to be assumed (in the absence of Van Sickle providing any indication to the contrary) that the execution of firmware image 140, at controller 125, enables controller 125 to parse, convert or otherwise process a memory access command which has been provided separately to controller 125 – e.g., by host host 105 in Van Sickle.  However, in such a scenario, it would be the memory access command – and not any instruction(s) of firmware image 140 – which specifies the memory access command to be performed.  Appellants suggest the above scenario, speculatively, in the absence of Van Sickle providing any explanation as to whether or how firmware image 140 might comprise an ordered list of instructions which may specify a sequence of memory access operations to be performed at a particular package RAM device of NVDIMM 110.’
	Examiner respectfully disagrees.  As noted directly above, applicant is arguing claim limitations not recited in the claims, and then speculates on how Van Sickle might execute these limitations that are not recited.  
Claim 1 recites ‘an input interface to receive information.. wherein the information comprises .. an ordered list of instructions which specifies a sequence of operations’.   What steps the sequence of operations performs is not claimed, thus the claim limitation is not directed to “the execution of firmware image 140, at controller 125, enables controller 125 to parse, convert or otherwise process a memory access command which has been provided Van Sickle.”  Applicant is arguing a claim limitation not present in the claim.

Applicant further argues on page 13 “As indicated above, any allegedly obvious combination of the cited references would have memory device 500 of Vali in the place of one of the packaged RAM devices of NVDIMM 110 in Van Sickle (rather than in the place of controller 125 in Van Sickle).  According, Vali and Van Sickle fail to teach or suggest whether or how firmware image 140 might be adapted to comprise an ordered list of instructions which specify a sequence of memory access operations to be performed at memory device 500 of Vali.
Examiner respectfully disagrees.  As noted above, the firmware update of Van Sickle that updates controller software would update controller software in controller 125 in Van Sickle.  Furthermore, claim 1 recites ‘an ordered list of instructions which specifies a sequence of operations’ without further specifying the content of the ordered list of instructions. Applicant’s argument Van Sickle does not recite ‘an ordered list of instructions which specifies a sequence of memory access operations to be performed at memory device 500’, implies  Applicant’s claim 1 is claiming an ordered list of instructions which specifies a sequence of operations to be performed at the memory within Pipeline 110.  Applicant is arguing a claim limitation not present in the claim.



Thus the Examiner’s position regarding the patentability of claims 1-21 remains the same as indicated in the final rejection mailed July 6, 2021.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/TIM T VO/Supervisory Patent Examiner, Art Unit 2138      

/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                        




Requirement to pay appeal forward fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.